EXHIBIT KK PICCHIO PHARMA INC. (the "Corporation") CONSENT Pursuant to and in conformity with the Amended and Restated Shareholders Agreement of the Corporation entered among all the shareholders of the Corporation as of November 9, 2006, the undersigned, being the holders of all the issued and outstanding shares in the capital of the Corporation, hereby consent to the following transfers of shares in the capital of the Corporation: Transferor Transferee Number and class of shares Power Technology Investment Corporation Victoria Square Ventures Inc. 40,884,302 class A common shares 36,066,667 class P special shares 11,300,000 Preferred Shares Dated this day of , 2008. 1324286 ALBERTA LTD. POWER TECHNOLOGY INVESTMENT CORPORATION Per: Per: Vern Strang Stéphane Lemay ROCABE INVESTMENTS INC. Per: Roberto Bellini
